Citation Nr: 0833992	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  08-25 726	)	DATE
	)
	)


THE ISSUE

Whether a May 30, 2008 Board determination denying 
entitlement to service connection for a disorder involving 
nerve damage of the back, lower extremities, and scrotom 
contains clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1951 
to April 1955.  

This matter is currently before the Board on a motion for 
revision of a May 30, 2008, Board decision on the basis of 
CUE.  Such motion was filed by the veteran in August 2008.  
The case has been advanced on the Board's docket. 


FINDINGS OF FACT

1.  In a May 2008 decision, the Board denied service 
connection for a disorder involving nerve damage of the back, 
lower extremities, and scrotom.  

2.  The veteran's CUE motion is insufficiently pled as the 
veteran has failed to advance any specific argument that the 
facts, as they were known at the time, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  


CONCLUSION OF LAW

The criteria for revision or reversal of the May 30, 2008 
Board decision denying entitlement to service connection for 
a disorder involving nerve damage of the back, lower 
extremities, and scrotom on the basis of CUE are not met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004). 

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

In a May 30, 2008, decision, the Board denied service 
connection for a disorder involving nerve damage of the back, 
lower extremities and scrotom.  In the decision, the Board 
found that the veteran was aboard an aircraft which crashed 
in Mat 1954 and that there was nothing in the record to show 
that there were any injuries.  The Board stated that the 
service treatment records showed no pertinent abnormality.  A 
current disorder was noted to have been documented 44 years 
post service in 1999 when a private examiner indicated that 
he had been treating the veteran since that time.  The Board 
found that the veteran's disability involving nerve damage of 
the back, lower extremities and scrotom was not related to 
service based on the evidence which included an 
uncontradicted opinion by a VA examiner that the veteran's 
condition was not caused by, related to, or worsened by 
service.  

In a statement dated in August 2008, the veteran asserted 
that the Board decision should be revised based on clear and 
unmistakable error.  

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id. Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question. Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The proper remedy for the Board, when confronted with an 
inadequately plead CUE claim, whether that claim collaterally 
attacks a Board decision, see 38 C.F.R. § 20.1404(b) (2002), 
or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss 
that challenge without prejudice.  Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).

The veteran has argued the following:

1.	The Board decision states that he canceled his hearing 
and he posits that he did not;
2.	The Board stated that there were no injuries reported 
when the veteran was aboard an aircraft when it crashed 
in May 1954, and he states that he was injured and 
treated;
3.	That the Board stated that the record contained the 
veteran's service medical records, and he reports that 
the Board did not obtain sick bay records;
4.	The Board stated that the RO obtained the accident 
report and that he obtained it;
5.	The May 2006 VA examination was inadequate, and that he 
should have been examined by a neurologist;
6.	The Board stated that the May 1954 record indicated that 
there were three crew members, and he reports there were 
only two;
7.	The Board reported that he had a separation physical, 
and he reports that he did not have a separation 
physical.  

As noted above, simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

In this regard, a review of the file shows that as to the 
veteran's allegations, he submitted a written statement dated 
in February 2008 in which he stated that he and his wife 
could not attend the hearing scheduled for him.  Further, a 
February 2008 memorandum from his representative, Veterans of 
Foreign Wars, states, "Due to medical reasons the veteran 
will be unable to attend his scheduled BVA hearing in St. 
Petersburg on February 13, 2007.  He wishes his appeal be 
decided based on the attached statement and the evidence of 
record."

Although he now argues that he requested that his 
representative talk to the Veterans Law Judge and suggested 
that the Board come to Orlando, Florida, and videotape his 
spouse's testimony, there is no indication in the records 
before the Board of any such intent.  Thus, he in effect 
asserts that the statement by his representative regarding 
the hearing did not reflect his intention.  This does not 
indicate that he is arguing that the correct facts were not 
before the Board, but rather his representative did not 
communicate his intention accurately to the Board.  Moreover, 
under the law, the veteran is bound by the representations of 
his representative, because once he authorized Veterans of 
Foreign Wars to act on his behalf, he is, under the laws of 
agency, bound by the acts of his representative.  See 
Anderson v. Brown, 9 Vet. App. 542, 547 (1996); see also 
Splane v West, 216 F.3d 1058, 1070 (Fed. Cir. 2000).  

Additionally there are no records in the file that show any 
injuries related to the aircraft accident.  All of the 
veteran's service medical records were obtained and 
considered, the May 1964 accident report does list three crew 
members, and there is in the file an April 1965 separation 
examination report.  Further, the claims that the VA 
examination was inadequate and that he rather than the RO 
obtained the accident report are not sufficient to amount to 
CUE since this amounts to a disagreement as to how the facts 
were weighed or evaluated.  

Under this standard, the Board finds that the veteran has 
made no sufficiently specific allegation of impropriety, 
misapplication of law or regulations, or factual inaccuracy 
in the May 2008 decision.  The allegations of the veteran are 
instead of the general variety held to be inadequate in Fugo.  
The Board finds that the veteran has not submitted a pleading 
sufficient to give rise to a claim of RO clear and 
unmistakable error. As a threshold matter, he has not alleged 
or identified a legal or factual error in the Board decision.  
As a result, the proper remedy for the Board is to dismiss 
the veteran's CUE challenge without prejudice to refiling.  
Simmons v. Principi, 17 Vet. App. 104, 114 (2003); 38 C.F.R. 
§ 20.1404(b) (2007).  


ORDER

The veteran's motion to revise or reverse the May 30, 2008, 
Board decision denying service connection for a disorder 
involving nerve damage of the back, lower extremities, and 
scrotom is dismissed without prejudice to refiling. 



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



